Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit
No. 16-1172

                              WARREN WEST,

                        Plaintiff, Appellant,

                                     v.

 THOMAS HOOVER, in his capacity as Town Manager for the Town of
Coventry; GARY P. COTE, in his capacity as a Town Council member
 for the Town of Coventry; KERRY L. MCGEE, in her capacity as a
 Town Council member for the Town of Coventry; CARL L. MATTSON,
     in his capacity as a Town Council member for the Town of
  Coventry; PATRICK ROGERS; JOSEPH LARISA; ROBERT THIBEAULT, in
    his capacity as Finance Director for the Town of Coventry,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND
          [Hon. William E. Smith, U.S. District Judge]


                                  Before

                   Thompson, Selya, and Barron,
                          Circuit Judges.


     Timothy A. Williamson and Williamson Law on brief for
appellant.
     Nicholas Gorham, Dianne L. Izzo, and Gorham & Gorham, Inc. on
brief for appellees.



                              March 3, 2017
              BARRON, Circuit Judge.           Plaintiff Warren West appeals

from    the   District     Court's   grant     of    summary     judgment   to   the

defendants, certain officials of a Rhode Island town in their

official capacities and individual defendants associated with the

town.    West contends that the termination of his employment with

the town violated his right to procedural due process under the

Fourteenth Amendment of the United States Constitution. We affirm.

                                        I.

              We recount the following undisputed facts.              West served

as the finance director of the Town of Coventry, Rhode Island (the

"Town") from 2005 until his termination in 2011.                  In 2010, he was

suspended from that position because of allegations that, as the

District Court summarized, he failed to ensure that the Town comply

with Rhode Island's "maintenance of effort" law by "provid[ing] at

least the same amount of local funds to [its] school system[] from

year to year."

              The   Town    provided    West        with   the    opportunity     to

participate in a pre-termination hearing.                  Before that hearing,

held on August 20, 2010, West received a copy of a report that had

been prepared by a private auditor, Ernest Almonte, who was charged

with investigating the allegations against West.                      During the

hearing, West -- with the assistance of counsel -- was given the

opportunity to rebut the report's findings and conclusions.                  Later




                                       - 2 -
that day, West received notice that his employment had been

terminated.

            West also received an opportunity to participate in a

five-day post-termination hearing before the Town's three-member

Personnel Board.          Two different attorneys -- Town Solicitors

Patrick Rogers and Frederick Tobin -- served as hearing officers.

The Board's responsibility was to advise the Town Manager, Thomas

Hoover, as to whether West had been wrongfully terminated.                Hoover

retained ultimate authority over the decision.             During this post-

termination hearing, West had the opportunity to cross-examine the

Town's two witnesses -- Almonte and Hoover -- and to call two

witnesses   of      his   own.   West    was   not    permitted   to    subpoena

witnesses, but he was able to enter documents into evidence.

            The Board upheld West's termination.             West then filed

suit in Rhode Island Superior Court. He brought a number of claims

under both state and federal law, including one under 42 U.S.C.

§ 1983, in which he contended that the Town and certain of its

officials     had    violated    his     Fourteenth     Amendment      right   to

procedural due process. The defendants removed the case to federal

district court, which ultimately granted summary judgment to the

defendants.      This timely appeal followed.

                                        II.

            "Summary judgment is appropriate when the record shows

that 'there is no genuine dispute as to any material fact and the


                                       - 3 -
movant is entitled to judgment as a matter of law.'"    Farmers Ins.

Exch. v. RNK, Inc., 632 F.3d 777, 782 (1st Cir. 2011) (quoting

Fed. R. Civ. P. 56(a)). "A fact is material if it has the potential

of determining the outcome of the litigation."         Id. (quoting

Rodríguez-Rivera v. Federico Trilla Reg'l Hosp., 532 F.3d 28, 30

(1st Cir. 2008)).     Our review of the District Court's grant of

summary judgment is de novo, drawing all inferences in favor of

West as the nonmoving party.    Id.

                                  A.

            West first argues that the District Court erred in

concluding that his seven-count complaint, brought pursuant to 42

U.S.C. § 1983, "reduce[d] . . . to one general claim -- that the

Town violated [his] Fourteenth Amendment due process rights when

it terminated his employment." West, however, provides no argument

in support of the contention that the District Court was wrong to

hold that he "waived" all other claims alleged in his complaint.

Because West has "adverted to [that contention] in a perfunctory

manner, unaccompanied by some effort at developed argumentation,"

we apply the familiar rule articulated in United States v. Zannino,

895 F.2d 1, 17 (1st Cir. 1990), and "deem[]" that contention

"waived."

                                  B.

            West next argues that the District Court erred in holding

that, as a matter of law, the process he received both before and


                                - 4 -
after   his    termination   as    finance   director   for   the   Town   was

constitutionally adequate.         As West concedes, the touchstone for

allegations concerning procedural violations of the Fourteenth

Amendment's Due Process Clause is not whether he was wrongfully

terminated.      Rather, we look first to whether the employee was

"deprived of [his] property interest without . . . 'some kind of

hearing' and 'some pretermination opportunity to respond.'"            Senra

v. Town of Smithfield, 715 F.3d 34, 38-39 (1st Cir. 2013) (quoting

Wojcik v. Mass. State Lottery Comm'n, 300 F.3d 92, 102 (1st Cir.

2002)).       We look next to whether that initial "very limited

hearing" was "followed by a more comprehensive post-termination

hearing."      Gilbert v. Homar, 520 U.S. 924, 929 (1997).           We have

explained that a hearing -- whether pre- or post-termination --

"'need not be elaborate' as long as an employee receives (1) 'oral

or written notice of the charges against him,' (2) 'an explanation

of the employer's evidence,' and (3) 'an opportunity to present

his side of the story.'"          Chmielinski v. Massachusetts, 513 F.3d

309, 316 (1st Cir. 2008) (quoting Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 545-46 (1985)); Senra, 715 F.3d at 39

(holding that this "observation holds true for post-termination

hearings, which may be limited in scope").

              Moreover, in cases in which the employee is granted both

a pre- and a post-termination hearing, we have explained that those

"proceedings are not evaluated for constitutional adequacy in


                                     - 5 -
isolation from each other."            Senra, 715 F.3d at 39.           Rather, "a

reviewing court studies the totality of the process received in

light of the factual record to determine if the procedural due

process was sufficient."         Id.

             West concedes that, before his termination, he received

notice   "that      he   ha[d]   been    suspended     with    pay      pending   an

investigation into . . . the maintenance of effort issue" more

than six weeks before his pre-termination hearing.                   That is more

than twice the two-and-a-half-week advance notice that we held

constitutional in Cepero-Rivera v. Fagundo, 414 F.3d 124, 134 (1st

Cir. 2005), and close to the eleven-and-a-half-week advance notice

that we held constitutional in Torres-Rosado v. Rotger-Sabat, 335

F.3d 1, 10 (1st Cir. 2003).

             In addition, as the District Court noted, there is no

question that, a week before the pre-termination hearing, West

received a "detailed account of why [the Town] was considering

terminating his employment," and that the Town "forwarded West a

copy of the Report that formed the primary basis for its decision."

And, as West admits, he had the opportunity at that hearing to

"provide[]    the    Defendants    with     a   copy   of   his    line    by   line

opposition . . . during this meeting."             Thus, as in Chmielinski,

the record clearly shows that West was "aware that the [pre-

termination]     hearing     concerned      discipline,       as   he     had   been




                                        - 6 -
suspended,    and   he   appeared    at    the    hearing     with    counsel   and

presented evidence on his own behalf."             513 F.3d at 316.

           But West did not just have the opportunity to make his

case at a pre-termination proceeding.                  He also received post-

termination process via a hearing that took place over five days.

During   that   post-termination      hearing,         as   the    District   Court

emphasized, and as West does not dispute, "West, through his

counsel, extensively cross-examined both of the Town's witnesses,"

including Almonte and Hoover.             In addition, the record clearly

shows that "West called two witnesses of his own, and submitted a

number of exhibits to the Board."                We thus do not see how the

District Court erred in concluding that the record shows that, as

a matter of law, West "received far more than the minimum elements

of procedural due process."         Torres-Rosado, 335 F.3d at 10.

                                      C.

           In response, West contends that both his pre- and post-

termination proceedings were a sham. In this regard, he emphasizes

the following facts that he alleges to be in dispute: (1) his

termination letter was prepared "well in advance" of his pre-

termination hearing; (2) he was terminated on the same day the

pre-termination hearing was held; (3) he was not able to confront

adverse witnesses during his pre-termination hearing; (4) new,

politically     motivated    appointments         to    the       Personnel   Board

presiding over his post-termination hearing were made in the month


                                     - 7 -
prior to that hearing; (5) the hearing officer, Patrick Rogers,

who presided over the first two days of his post-termination

hearing, was also the Town Solicitor, and therefore had a role in

the Town's investigation of West's alleged misconduct as finance

director; (6) one of the members of the Personnel Board was

appointed in violation of the Town's Home Rule Charter, and

therefore should have been removed; and (7) Rogers, as hearing

officer, failed to execute subpoenas West contends should have

been issued.      But even assuming, favorably to West, that each of

these factual claims is true, none of them provides a basis for

overturning the District Court's grant of summary judgment to the

defendants.      Farmers Ins. Exch., 632 F.3d at 782.

              As to the first two factual issues that West raises, our

case law is clear that even where a decision-maker makes the

termination     decision     before   the     pre-termination    hearing,        and

drafts    a    corresponding     termination      letter,     "[t]here     is     no

constitutional infirmity" as long as "the planned termination was

subject to revision."        O'Neill v. Baker, 210 F.3d 41, 49 (1st Cir.

2000). West, however, does not point to any evidence in the record

suggesting that the relevant decision-maker -- Town Manager Hoover

-- had decided in advance of the pre-termination hearing that

nothing he heard there would have changed his mind.

              As to West's contention that he was not able to confront

adverse    witnesses    at     his    pre-termination       hearing,     we     have


                                      - 8 -
emphasized that a "termination hearing is not a court of law, and

the same level of process is not required."          Chmielinski, 513 F.3d

at 316.   And here, West acknowledges, he was able to "provide[] a

line by line response" to the report summarizing the allegations

against him.       The rule articulated in Chmielinski, moreover,

applies all the more when an employee is "entitled to some process

after termination."        Id.    In that case, "the purpose of the

[pre-]termination hearing is solely to serve as 'an initial check

against mistaken decisions -- essentially, a determination of

whether there are reasonable grounds to believe that the charges

against the employee are true and support the proposed action.'"

Id. (quoting Loudermill, 470 U.S. at 545-46).

           West next turns his attention to the new appointments

made in the month before his post-termination hearing to the Town's

Personnel Board.     He contends that these appointments were made

with   political   motivations    and    deprived   him   of    a    meaningful

opportunity at his post-termination hearing before that Board to

rebut the charges against him.

           But West's evidence in this regard is merely that the

Board's   members     --    two   Republicans       and   one       politically

unaffiliated holdover member -- were "hand-picked" by Town Council

Vice President Laura Flanagan.          It is true that "a decisionmaker

could be so utterly biased as to deprive an employee of . . . [the]

error-correction ability" that is central to the procedural due


                                   - 9 -
process guarantee.     Chmielinski, 513 F.3d at 318. But here the

District Court supportably concluded, on the basis of the summary

judgment record before it, that West had shown nothing either

suggesting that "Flanagan sought to create a politically oriented

personnel board" or "connect[ing] the political makeup of the

Council to his termination."    West identifies no evidence in the

record that shows that the District Court erred in this regard.

           Fifth, West suggests that he did not receive a meaningful

post-termination hearing because the officer presiding over the

hearing, Patrick Rogers, was also employed as the Town Solicitor,

and in that capacity had advised Town officials about their

investigation into West.     But, as the District Court emphasized

and West does not dispute, Rogers was not a "decision-maker at

either of his hearings."   Rather, it was "Hoover and the Personnel

Board, not Rogers, [who] ultimately decided West's fate."       In any

event, the District Court rightly pointed out that West's due

process rights would not have been violated even if Hoover himself

--   the   official   responsible   for   terminating   West   --   had

participated in his post-termination hearing as a decision-maker.

See Chmielinski, 513 F.3d at 318.1


     1 West separately contends that his procedural due process
rights were violated based on a "potential . . . conflict of
interest" between himself and Joseph Larisa, an attorney who was
hired as "special counsel" for the Town, and to whom West spoke
during the course of the Town's initial investigation of West's
conduct as finance director. West contends that he believed that


                               - 10 -
               Sixth, West contends that the Town's alleged violation

of its own Charter on its own deprived him of the constitutional

guarantee of procedural due process.             The mere fact, however, that

a state law may have been violated provides no basis for finding

a federal constitutional violation.               See Senra, 715 F.3d at 40

("[T]he   federal      Due   Process    Clause    does     not   incorporate       the

particular      procedural      structures      enacted    by    state    or   local

governments."        (quoting Chmielinski, 513 F.3d at 316 n.5)).

               Finally,   the    District    Court   was    clearly      correct    to

conclude that West was not entitled to subpoena witnesses.                     West

points    to    no   authority    suggesting     that     the    District   Court's

decision was incorrect on this point.             And, as the District Court

emphasized, West did have the opportunity to "confront[] each of

the witnesses the Town presented against him, call[] to his defense

individuals who would willingly testify for him, and present[]



Larisa was acting as his attorney when they spoke in that initial
investigation. But, West points out, Larisa represented the Town
at West's post-termination hearing. West, however, did not testify
at the post-termination hearing, and he does not contend that the
reason that he did not do so was because Larisa would have cross-
examined   him   using   allegedly   privileged   or   confidential
information. In addition, West points to no evidence that suggests
that Larisa represented himself as West's attorney at any point
during his involvement in the proceedings leading up to West's
termination. Nor does West identify any other evidence showing
that Larisa's involvement in West's post-termination hearing
somehow tainted that hearing. Thus, while the District Court did
not discuss this issue, we do not see how these allegations suffice
to require us to vacate the District Court's grant of summary
judgment.


                                       - 11 -
documentary evidence to the Board in support of his case."      He was

due no more.    See id. at 40 (holding that where an employee was

"represented by counsel and was able to participate and to present

evidence   to   a   neutral   arbitrator,"   the   employee's   "post-

termination arbitration proceeding . . . satisfied [his] rights to

procedural due process").

                                 III.

           The judgment of the District Court is affirmed.




                                - 12 -